DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/20 has been entered.
Response to Amendment
	The amendment filed 9/29/20 has been entered. Claims 1-2, 4-7, 10-12, and 14-20 remain pending in the application. Applicant’s amendments to the claims have overcome each rejection previously set forth in the Final Office Action mailed 8/3/2020.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the previous interpretation of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Arguments directed to the claims as amended are addressed in the body of the rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stecco et al. (WO 2014/201380), hereinafter known as “Stecco,” in view of Petruzzi (US Patent 4,655,219).
With regards to claim 1, Stecco discloses (Figures 1-6) an apparatus for delivery or retrieval of a vascular medical device, the apparatus comprising: 
an elongate shaft 34 having an axis having a funnel shape flexible distal extension 30 comprising braid (Paragraph 17), the funnel shape extension 30 folded-back inwardly (Col 3 Paragraph 20) at a distal opening 40 to form a flap proximal opening 42, the proximal opening 42 sized to receive and pass an end of the medical device therethrough; and 
an elongate sleeve 50, the sleeve sized for the end of the medical device to be secured in a pocket within the distal extension when the elongate sleeve 50 is advanced over the distal extension (Paragraph 23). 
Stecco is silent wherein the sleeve comprises a distal portion having a varying inner diameter portion along an axis of the sleeve.
However, Petruzzi teaches (Figures 6-9) a sleeve 54 including a distal portion having a varying inner diameter portion along an axis of the sleeve (See Figure below).

    PNG
    media_image1.png
    153
    839
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve disclosed by Stecco to include a distal portion having a varying inner diameter portion as taught by Petruzzi for the purpose of reducing stresses imposed on the distal end when an object is grasped and removed (Col 5 lines 48-56 of Petruzzi).
With regards to claim 2, Petruzzi teaches wherein the distal portion of the sleeve is conical in shape (66 in Figure 6).

    PNG
    media_image2.png
    147
    835
    media_image2.png
    Greyscale
 
With regards to claim 4, Stecco discloses wherein the distal portion of the sleeve incorporates a marker band 52 (Paragraph 16).
	With regards to claim 17, Stecco discloses (Figures 1-6) a method of vascular medical device retrieval, the method comprising: 
	positioning a retrieval device 100 comprising a shaft 34 and a flexible distal extension 30 having an inwardly folded-back flap 46 (Col 3 Paragraph 20) to define an interior pocket 44 with the pocket receiving an end 24 of a medical device (Paragraph 23); and 
	sliding a sleeve 50 over the flexible distal extension 30 (Paragraph 23); 
	compressing the extension progressively (Paragraph 23); and 
	capturing the end 24 of the medical device (Paragraph 23).

However, Petruzzi teaches (Figures 6-9) a sleeve 54 including a sleeve comprising a distal portion having varying inner diameter portion along an axis of the sleeve (See Figure below).

    PNG
    media_image1.png
    153
    839
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve disclosed by Stecco to include a distal portion having varying inner diameter portion as taught by Petruzzi for the purpose of reducing stresses imposed on the distal end when an object is grasped and removed (Col 5 lines 48-56 of Petruzzi).
	With regards to claim 18 and 19, Petruzzi teaches wherein the progressive compression is caused by decreasing diameter of the distal portion of the sleeve (66), and wherein the distal portion of the sleeve has a profile selected from conical and curvilinear shapes (See annotated Figures 7’s above). 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stecco/Petruzzi in view of Volobuyev et al (US PGPub 2009/0182370), hereinafter known as “Volobuyev.”
With regards to claims 5-7, Stecco/Petruzzi disclose the apparatus as claimed in claim 2. Stecco/Petruzzi disclose wherein the distal portion of the sleeve comprises a conical section (See rejection of claim 2 above). Stecco/Petruzzi are silent wherein the distal portion of the sleeve is characterized by an included angle of between 5 and 30 degrees, or between 5 and 15 degrees, or between 7 and 12 degrees.
However, Volobuyev teaches (Figures 13-18) wherein the conical angle of the helical extraction wire 80 may be narrow (such as between approximately parallel to the centerline (which would 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Stecco/Petruzzi for the angle of Volobuyev from between 0 and 30 degrees to between 7 and 12 degrees since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Any angled sleeve would allow for progressive compression, and thus would be accomplished with the sleeve of Volobuyev.
Claims 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stecco/Petruzzi in view of Gal et al (US PGPub 2014/0309656), hereinafter known as “Gal.”
With regards to claims 10, 11, and 20, Stecco/Petruzzi discloses the apparatus and method as claimed in claims 1 and 17. Stecco/Petruzzi are silent to the distal portion of the sleeve comprises a balloon within a lumen of the distal portion; and wherein the balloon is toroidal.
However, Gal teaches (Figures 11A-11B) wherein the distal portion of the sleeve comprises a balloon (274) within a lumen of the distal portion (276) (Paragraph 100 – shaft 276 for housing inflatable balloon 274); and wherein the balloon is toroidal (See Figure, balloon is shaped toroidal with the hole in the middle after inflation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Stecco/Petruzzi to include the balloon as taught by Gal for the purpose of preventing trauma to the tissue (Paragraph 57 of Gal).
With regards to claim 12, Stecco/Petruzzi discloses the apparatus as claimed in claim 1. Stecco/Petruzzi are silent to wherein the distal portion of the sleeve comprises a plurality of internal members, the plurality of internal members being leaf springs or fins.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Stecco/Petruzzi to include the leaf springs as taught by Gal for the purpose of allowing for elasticity (Paragraph 92 of Gal) and that the device of Stecco can retrieve a medical device of larger dimensions. The geometry of the grasper 272 can be elastically compressed into a much smaller (unexpanded) shape and can also cause the tip diameter to increase until it matches the horizontal diameter of the larger device to be captured (Paragraph 100 of Gal). This allows for easier maneuverability of the device within the body.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stecco/Petruzzi in view of Ginsburg (US Patent 5,011,488).
With regards to claim 14, Stecco/Petruzzi discloses the apparatus as claimed in claim 1. Stecco/Petruzzi are silent to an expandable funnel mounted on the elongate shaft.
However, Ginsburg teaches (Figure 1) an expandable funnel (30) mounted on a shaft (14).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Stecco/Petruzzi to include the expandable funnel taught by Ginsburg for the purpose of collecting thrombus or clot dislodged from the blood vessel (Col 6 line 65 – Col 7 line 1 of Ginsburg). Ginsburg’s device contains a proximal funnel 30 used to capture thrombus/clot, similarly to how Applicant’s device is achieving. To add that proximal funnel of Ginsburg to the device of Stecco would be obvious to further collect thrombus/clot that was dislodged after the medical device is captured by the funnel/flap of Stecco.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stecco/Petruzzi in view of Sachar (US Patent 2015/0133918).
With regards to claims 15-16, Stecco/Petruzzi discloses the apparatus as claimed in claim 1. Stecco/Petruzzi are silent to the expandable funnel mounted on the elongate sleeve; and wherein the funnel is mounted proximal to the distal portion of the sleeve.
However, Sachar teaches (Figure 17) an expandable funnel (30) mounted on the sleeve (14) proximal to the extension (70). Sachar also teaches wherein the expandable funnel (30) is mounted on the elongate sleeve (14) and proximal to the treatment device (Paragraph [0063]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Stecco/Petruzzi to include the expandable funnel taught by Sachar for the purpose of permitting passage of blood but to capture particles larger than normal blood particles (Paragraph 67 of Sachar).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        01/12/2021

/ERIC J ROSEN/Supervisory Patent Examiner, Art Unit 3771